 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         EMPLOYEE PAINTERS’ TRUST                      CASE NO. C08-0785JLR
           HEALTH AND WELFARE TRUST
11         FUND,                                         ORDER DENYING WITHOUT
                                                         PREJUDICE PLAINTIFF’S
12                               Plaintiff,              MOTION FOR RENEWAL OF
                                                         JUDGMENTS
                  v.
13

14         GUS TORRES, et al.,

15                               Defendants.

16         Before the court is Plaintiff Employee Painters’ Trust Health and Welfare Fund’s
17   (“the Trust”) motion for renewal of judgments. (Mot. (Dkt. # 22).) The Trust seeks 10
18   additional years in which to execute judgments the court previously entered against
19   Defendants Gus Torres and Jane Doe Torres, husband and wife and the marital
20   community comprised thereof, d/b/a ABZ Painting (“Defendants”). (See 10/15/08 J.
21   (Dkt. # 16) at 2 (awarding the Trust default judgment against Defendants in the amount
22   of $9,530.76 for unpaid contributions); 10/23/08 J. (Dkt. # 18) at 2 (awarding the Trust


     ORDER - 1
 1   default judgment against Defendants for audit fees and attorneys’ fees in the amount of

 2   $5,532.13).)

 3          In reviewing the Trust’s motion and supporting materials, the court identified

 4   multiple errors. First, the Trust states in its motion that the balance on the October 23,

 5   2008, judgment is $5,532.13, and that interest on that judgment now amounts to $217.14.

 6   (Mot. at 2.) Yet, the Trust also states that the “total second judgment balance with

 7   interest” is $6,221.94 (id.)—an amount that exceeds the total of $5,532.13 and $217.14

 8   by several hundred dollars.

 9          Moreover, the court identified discrepancies between the numbers set forth in the

10   Trust’s motion and the declaration of Michael Urban, the Trust’s attorney. (See Urban

11   Decl. (Dkt. # 22-1).) Mr. Urban attests in his declaration that post-judgment interest on

12   the October 23, 2008, judgment totals $689.81, an amount that does not appear in the

13   motion itself. (Urban Decl. ¶ 9; see generally Mot.) Additionally, Mr. Urban’s

14   declaration asserts that with respect to the October 23, 2008, judgment, the Trust is owed

15   a balance of $5,532.13, post-judgment interest in the amount of $689.81, and interest on

16   liquidated damages and prejudgment interest in the amount of $217.14, “for a total

17   Second Judgment balance of $6,221.94.” (Id.) Yet when added together, these amounts

18   total $6,439.08, not $6,221.94. Finally, the court attempted to reconcile Mr. Urban’s

19   declaration with the table provided in Exhibit 3 (see Urban Decl. ¶ 9, Ex. 3) but was

20   unsuccessful. The court declines to perform for the Trust the task of locating evidentiary

21   support for its motion. See Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929

22   //


     ORDER - 2
 1   (9th Cir. 2003) (“[J]udges are not like pigs, hunting for truffles buried in briefs.”)

 2   (quoting United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991)).

 3          These errors undermine the court’s confidence in the accuracy of the Trust’s

 4   submissions. Thus, the court directs the Trust to correct the errors or provide a detailed

 5   explanation as to why the identified deficiencies are not, in fact, errors. The court also

 6   directs the Trust to scrupulously review its entire submission for accuracy prior to refiling

 7   an amended motion for renewal of judgments.

 8          Based on the foregoing analysis, the court DENIES the Trust’s motion for default

 9   judgment (Dkt. # 22) WITHOUT PREJUDICE to refiling with the corrections discussed

10   herein. The court ORDERS the Trust to refile an amended motion for renewal of

11   judgments within fourteen (14) days of the date of this order.

12          Dated this 2nd day of November, 2018.

13

14                                                      A
                                                        The Honorable James L. Robart
15
                                                        U.S. District Court Judge
16

17

18

19

20

21

22


     ORDER - 3
